Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(s) 5-7, 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5-6, 14-15 recite the limitation "wavy trace”, however, it is not clear what Applicant means and how to identify a wavy trace.  
Claims 7, 16 recite the limitation "a streaky recessed trace”, however, it is not clear what Applicant means and how to identify a streaky recessed trace.  

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-8, 10-14, 16-17 is/ are rejected under U.S.C. 103 as being unpatentable over Katou (US 2007/ 0237529) in view of Kuwahara et al. (hereinafter Kuwahara, US 2017/ 0264761).  
For claims 1-4, 11-13: Kato discloses a system/ control method, fig. 1, [0011], and a non-transitory computer-readable storage medium storing computer executable instructions for causing a computer to execute the system control method [0015], 
the system/ control method comprising:
a display 25 that displays a plurality of respectively indicating a plurality of defects potentially generated on an image printed by a printer [0017, 0020, 0048], fig. 4; and 
a storage that stores information indicating a setting item regarding a component of the printer to be adjusted to remove a defect indicated by each of the plurality of objects ([0020, 0069], claims 1, 15 of Katou, fig. 2); and
a user interface that selects an object from among the plurality of objects displayed by the display [0061, 0027, 0043, 0048], fig. 4,
wherein the display displays, based on the object selected by the user interface, fig. 4 and the information stored in the storage, a screen for receiving a value of the setting item regarding the component of the printer to be adjusted to remove a defect indicated by the object selected by the user interface [0048, 0061-0064, 0069].

Kuwahara discloses a screen [0045], fig. 4 for receiving a value/ parameter of the setting item (user interface receives the value) to remove a defect (quality issue), [0048, 0053, 0058], figs. 5-9, and that a controller, fig. 2 causes the printer to perform printing based on the received value [0011]; and that 
if a first object is selected B1 in fig.5 from among the plurality of objects displayed by the display, fig.5, the display displays a first screen P1 for receiving a first value of a first setting item regarding a first (any) component of the printer to be adjusted to remove a first defect corresponding to the first object, fig.5, and the display displays the first screen specified by the controller, fig. 5, and
wherein, if a second object B2, fig. 8 is selected from among the plurality of objects displayed by the display, the display displays a second screen P2, fig. 8 for 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Katou, so as to have the screen for receiving the value to remove a defect corresponding to the object selected and to perform printing based on the received value, and if the first object is selected from among the plurality of objects displayed by the display, the display displays the first screen for receiving the first value of the first setting item regarding the first component of the printer to be adjusted to remove the first defect indicated by the first object, and if the second object is selected from among the plurality of objects displayed by the display, the display displays the second screen for receiving the second value of a second setting item regarding the second component of the printer to be adjusted to remove the second defect indicated by the second object, as taught by Kuwahara, in order to optimize print quality of the device.

The method steps (Claims 11-12) will be met during the normal operation of the device stated above.

For claim 10: Katou discloses the system that is able to communicate with the printing apparatus, fig. 1. In addition, it has been held that an element is “capable of” (or “adapted”) performing a function is not a positive limitation but only requires the ability to 

For claims 8 and 17:  Katou and Kuwahara discloses the screen for prompting a user to change the value of the setting item regarding the component of the printer to be adjusted to remove the defect indicated by the object selected by the user interface, see above, as well a message on the display ([0064] of Katou).
Katou and Kuwahara are silent so as to the screen includes a message for prompting a user to change the value to be adjusted.
Examiner takes Official notice that displaying messages on screen that prompts to change a value is very well known in the art, and one of ordinary skill in the art will find obvious to provide message based on the suitability for the intended application with no unexpected results which is different in kind and not merely in degree from the results of the prior art. One would use a message in order to simplify maintenance of the device.

For claims 5, 14: Katou discloses that the plurality of defects include a wavy trace (blur or dirt, defect) on the image [0054, 0063].

For claims 7, 16: Katou discloses that the plurality of defects include a streaky recessed trace (blur or dirt) on the image [0054].


Katou and Kuwahara disclose the device as stated above.
For claim 9: Katou and Kuwahara disclose the plurality of defects on the image.
Katou and Kuwahara are silent so as to including uneven glossiness defect.
Yoshida discloses an uneven glossiness defect [0199].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Katou and Kuwahara, so as to have uneven glossiness included in the plurality of defects, as taught by Yoshida, in order to improve print quality [0199].

Claim(s) 6, 15 is/ are rejected under U.S.C. 103 as being unpatentable over Katou and Kuwahara, as applied to claim(s) 1-5, 7-8, 10-14, 16-17 above, in view of Shinagawa (US 2014/ 0160526). 
Katou and Kuwahara disclose the device as stated above.
For claims 6 and 15: Katou discloses the value of the setting item regarding the component of the printer to be adjusted to remove the wavy trace (blur or dirt, defect).
Shinagawa discloses that a value to be adjusted to remove the wavy trace/ blur/ defect is a value of a sheet conveyance speed of a sheet on which an image is to be printed [0063].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Katou and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852